EXAMINER'S AMENDMENT/COMMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	In line 1 of claim 1 “the stator assembly includes terminals” has been changed to -- the stator assembly includes the terminals --
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 1-3, 5, 6, 8-16 and 18-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electric motor comprising: a stator assembly including, inter alia, the windings including leads that contact the terminals to electrically connect the coils to the PCBA, the leads extending longitudinally between the first axial end and a second axial end of the stator assembly opposite the first axial end to connect the terminals to the crossover portions; wherein the crossover portions are located at the second axial end of the stator assembly; and wherein the leads extend through the first slots only.
Claims 2, 3, 5 and 6 depend directly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electric motor comprising: a stator assembly including, inter alia,  terminals coupled to the outer surface of the lamination stack, each terminal formed separately from the windings and extending longitudinally between the first axial end and the second axial end to electrically connect the crossover portions to the PCBA; wherein each terminal includes a connection portion that intersects a portion of the PCBA.

Claims 9-14 depend directly or indirectly on claim 8 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 15 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electric motor comprising: a stator assembly including, inter alia,  terminals coupled to the outer surface of the lamination stack, the terminals formed separately from the windings and extending longitudinally between opposite first and second axial ends of the lamination stack, from a connection portion configured to electrically connect to a power source, to a tang configured to electrically connect to at least one of the crossover portions; and a printed circuit board assembly (PCBA) coupled to the lamination stack at the first axial end; wherein the connection portions are electrically connected to the PCBA and intersect a portion of the PCBA.

Claims 16 and 18-20 depend directly on claim 15 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/30/2022)
Examiner, Art Unit 2837


30 July 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837